Citation Nr: 0105728	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-47 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for peripheral 
neuropathy secondary to herbicide exposure during service.  

4.  Entitlement to service connection for a personality 
disorder. 

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

7.  Entitlement to service connection for ankle and toe 
disorders. 

8.  Entitlement to service connection for multiple myeloma 
secondary to herbicide exposure during service.

9.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for reflux esophagitis as a result of 
medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1995, the RO denied as not well grounded the issues of 
entitlement to service connection for residuals of a cervical 
spine fracture and arthritis, hearing loss, ankle and toe 
disorders, and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for reflux esophagitis.  The 
RO denied on the merits the issues of entitlement to service 
connection for PTSD, lumbar spine arthritis, peripheral 
neuropathy secondary to Agent Orange exposure, multiple 
myeloma secondary to Agent Orange exposure, and entitlement 
to nonservice-connected disability pension.  The RO deferred 
adjudication of the issues of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of a gunshot wound to the left elbow with carpal tunnel 
syndrome, entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a gunshot wound to 
the abdomen with ventral hernia, and entitlement to an 
increased rating for varicose veins of the "left" leg.  
Subsequently, the veteran submitted a notice of disagreement 
as to all issues except entitlement to nonservice-connected 
disability pension.  

In July 1995 the RO granted an increased rating to 20 percent 
for varicose veins of the "left" leg.  In November 1995 the 
veteran submitted a notice of disagreement as to that 
determination.

In June 1996 the RO issued a statement of the case as to the 
issues of entitlement to service connection for PTSD, lumbar 
spine arthritis, residuals of a cervical spine fracture and 
arthritis, hearing loss, ankle and toe disorders, peripheral 
neuropathy secondary to Agent Orange exposure, multiple 
myeloma secondary to Agent Orange exposure, and entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for reflux esophagitis.  The issue of entitlement to service 
connection for a personality disorder was also included in 
the statement of the case, however, that issue does not 
appear to have been previously addressed in a rating 
decision.  

In a June 1996 rating decision, the RO denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a gunshot wound to the left elbow with 
carpal tunnel syndrome and the residuals of a gunshot to the 
abdomen with ventral hernia.  On June 28, 1996, the RO 
received the veteran's notice of disagreement with that 
decision.  

In July 1996, the veteran submitted a VA Form 9 addressing 
the issues of entitlement to service connection for PTSD, a 
personality disorder, degenerative disc disease of the lumbar 
spine, degenerative disc disease and fracture of the cervical 
spine, hearing loss, ankle and toe disorders, peripheral 
neuropathy, and multiple myeloma.  The veteran submitted 
additional correspondence in July 1996 sufficient to perfect 
his appeal as to the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for reflux 
esophagitis.  

The Board notes that the veteran has submitted a timely 
notice of disagreement as to the denials of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a gunshot wound to the left elbow with 
carpal tunnel syndrome and the residuals of a gunshot wound 
the abdomen with ventral hernia, but that these issues have 
not been addressed in a statement of the case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter which has not been addressed in a 
statement of the case the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board also notes that the veteran submitted a timely 
notice of disagreement with the July 1995 rating decision 
granting an increased rating to 20 percent for varicose veins 
of the "left" leg, and that this issue has not been 
addressed in a statement of the case.  It should be noted, 
however, that prior rating decisions only granted service 
connection for varicose veins to the right leg.  Therefore, 
these matters are addressed in the remand section of this 
decision.

In addition, the Board notes that entitlement to service 
connection for a nervous disorder was previously denied in 
June 1983.  The Court has held that a claim based on the 
diagnosis of a new mental disorder constitutes a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Therefore, the 
issues of entitlement to service connection for PTSD and 
entitlement to service connection for a personality disorder 
are properly developed for appellate review.

In March 1999, the veteran submitted annotated documents that 
may be construed as raising a claim for entitlement to 
service connection for a lung disorder, and the July 2000 
appellant's brief may be construed as raising a claim as to 
whether a July 1989 rating decision involved clear and 
unmistakable error.  These matters are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for PTSD, 
hearing loss, ankle and toe disorders, degenerative disc 
disease of the cervical spine, and degenerative disc disease 
of the lumbar spine, as well as entitlement to service 
connection for peripheral neuropathy and multiple myeloma 
secondary to herbicide exposure, and entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for reflux esophagitis as a result of medical 
treatment are addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
service connection for a personality disorder has been 
obtained.  

2.  The veteran's personality disorder is not a disability 
for VA compensation purposes.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a personality disorder is denied as a matter of law.  
38 C.F.R. § 3.303 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Personality Disorder Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000). 

VA regulations also provide that, in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing preservice origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The Board notes that the medical evidence of record is 
negative for diagnosis, complaint, or treatment of a 
personality disorder during or after service.  Although the 
veteran claims he has a personality disorder that became 
manifest during active service in Vietnam, VA disability 
compensation may not be awarded for such disorders.  See 
38 C.F.R. § 3.303(c).  The Court has held that, in cases such 
as this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Therefore, the Board finds 
entitlement to service connection for a personality disorder 
must be denied as a matter of law.


ORDER

The claim of entitlement to service connection for a 
personality disorder is denied. 



REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time as to the issues of 
entitlement to service connection for PTSD, hearing loss, 
ankle and toe disorders, degenerative disc disease of the 
cervical spine, and degenerative disc disease of the lumbar 
spine, as well as entitlement to service connection for 
peripheral neuropathy and multiple myeloma secondary to 
herbicide exposure, and entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for reflux 
esophagitis as a result of medical treatment.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the evidence of record indicates the veteran is 
receiving Department of Health and Human Services, Social 
Security Administration (SSA) disability benefits and that 
pertinent medical evidence associated with his claim may 
exist.  The Court has held that where there is actual notice 
of medical evidence associated with a SSA disability claim, 
VA has a duty to acquire a copy of that decision and the 
supporting medical documents.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 372-3 (1992).

Also, as noted above, the Board finds the veteran has 
submitted notices of disagreement from the July 1995 rating 
decision as to the issue of entitlement to an increased 
rating to 20 percent for varicose veins of the "left" leg 
and from the June 1996 rating decision as to the issues of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a gunshot wound to 
the left elbow with carpal tunnel syndrome and the residuals 
of a gunshot wound to the abdomen with ventral hernia.  As 
timely notices of disagreement have been filed, the Board's 
jurisdiction has been triggered, and these matters must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claims which adequately notifies the veteran 
of the action necessary to perfect his appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should clarify whether service 
connection has been established for 
varicose veins of the "left" leg.  The 
veteran and his representative should be 
notified of this action and provided an 
opportunity to appeal any adverse 
determination.

Thereafter, the RO should issue a 
statement of the case as to the issues of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the 
residuals of a gunshot wound to the left 
elbow with carpal tunnel syndrome and the 
residuals of a gunshot wound to the 
abdomen with ventral hernia and, if 
appropriate, entitlement to an increased 
rating for varicose veins of the "left" 
leg.  The veteran should be apprised of 
his right to submit a substantive appeal 
and to have his claims reviewed by the 
Board.  The RO should allow the veteran 
and his service representative the 
requisite period of time for a response. 

2.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the matters on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  The RO should obtain from SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

4.  The RO should review the file and 
prepare a summary of the veteran's 
claimed PTSD stressors.  This summary and 
all supporting documents should be sent 
to the Armed Services Center for Research 
of Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  The veteran should then be afforded 
appropriate VA examinations to determine 
the current nature and etiology of any 
present disabilities pertinent to the 
matters on appeal.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examination.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.  A complete rationale for the 
opinions given should be provided.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate (such as by not reporting for a 
scheduled examination) may adversely affect his claim.  
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 



